Supreme Court of Florida
                                  ____________

                                  No. SC17-809
                                  ____________

                       WILLIAM GREGORY THOMAS,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 24, 2018]



PER CURIAM.

      We have for review William Gregory Thomas’s appeal of the circuit court’s

order denying Thomas’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Thomas’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Thomas’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Thomas responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Thomas’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Thomas is not entitled to relief.

Thomas was sentenced to death following a jury’s recommendation for death by a

vote of eleven to one. Thomas v. State, 693 So. 2d 951, 951 (Fla. 1997).

Thomas’s sentence of death became final in 1997. Thomas v. Florida, 522 U.S.
985 (1997). Thus, Hurst does not apply retroactively to Thomas’s sentence of

death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Thomas’s motion.

      The Court having carefully considered all arguments raised by Thomas, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 2017 WL 4355572 (U.S. Dec. 4,

2017), is now final. However, I continue to adhere to the views expressed in my

dissenting opinion in Hitchcock.


                                        -2-
An Appeal from the Circuit Court in and for Duval County,
     Russell L. Healey, Judge - Case No. 161993CF005394AXXXMA

Bjorn Brunvand and J. Jervis Wise, Brunvand Wise, P.A., Clearwater, Florida,
      for Appellant

Pamela Jo Bondi, Attorney General, and Jennifer Ann Donahue, Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                      -3-